DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed because the closest prior art of record fails to disclose a non-transitory program storage device comprising instructions stored thereon to cause one or more controllers to: allocate a refresh time period for encoding spatial light modulator refresh instructions based on the target duty cycle; encode spatial light modulator refresh instructions within the refresh time period; and transmit the spatial light modulator refresh instruction to the spatial light modulator device in combination with the rest of the limitations of the base claim.  Claims 11-17 are allowed because the closest prior art of record fails to disclose a system comprising: a controller coupled to the memory, wherein the instructions, when executed, cause the controller to: determine a target duty cycle based on an operating condition for a spatial light modulator device and an estimated operational lifetime of the spatial light modulator device at the operating condition; allocate a refresh time period for encoding refresh state bit planes based on the target duty cycle; allocate a plurality of time periods for a plurality of bit planes for an image frame period; assign a number of the bit planes as refresh state bit planes, wherein the number of the bit planes is based on the time periods of the bit planes the refresh time period; and encode the refresh state bit planes to refresh the spatial light modulator device in combination with the rest of the limitations of the base claim.  Claims 18-20 are allowed because the closest prior art of record fails to disclose a method comprising: allocating a refresh time period for encoding spatial light modulator refresh instructions based on the target duty cycle; encoding spatial light modulator refresh instructions within the refresh time period; receiving sensor information for the spatial light modulator device; determining whether the operating condition has changed for the spatial light modulator device based on the sensor information; and modifying the target duty cycle based on a determination the operating condition has changed in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849